Title: To Thomas Jefferson from George Jefferson, 23 January 1801
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 23d. Janr. 1801

Your favor of the 16th. came duly to hand. Mr. Barnes had, previous to its receipt, remitted us the $:384.43 you mention; and which came before it was wanted.
I received, a few days ago (only) two small casks of wine shipped by Messrs. S. Smith & Buchanan of Balto. for you so long ago as the 18th. ultimo—they are forwarded to Milton.
I have at length seen Brown—he promises very shortly to have Mr. Shorts a/c adjusted; he has but lately left his room & is still far from  being well. I think there will not be much more delay in this business, as he did not appear at all to relish the heat of a suit; and begged of me to assure you that it was not with the view of keeping the money in his hands that the delay was occasioned.
Not having heard from Moseby I have put his note into the hands of an Atty—Mr. Creed Taylor, who appears to be positive he will not be compelled to institute a suit.
Yr. Very humble servt.

Geo. Jefferson

